Citation Nr: 1715260	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-22 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure and/or claimed secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to June 1970, which included service in the Republic of Vietnam. This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO. 

Effective December 1997, the Veteran is in receipt of a 100 percent schedular disability rating for schizophrenia (and other service-connected disorders).

The Board remanded the issue in February 2016 for additional development of the record. The development has been completed and the case has been returned to the Board.
  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The Veteran's current skin disorder (xerosis) is as likely as not due to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for xerosis are met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The VCAA applies to the instant claim. In light of the favorable decision with regard to the claim for service connection for a skin disorder, no further discussion of the duties to assist and notify is necessary.

Service Connection - Skin Disorder 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). 

Additionally, veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran claims service connection for a skin disorder that onset due to herbicide exposure during his service in the Republic of Vietnam. 

A February 1969 service treatment record documents a diagnosis of asteatotic eczema of the arms and legs. A December 1969 service treatment record reflects the Veteran's complaint that he itched all over. He was advised to stop using "Tide" (detergent) and use Benadryl.

The August 1998 report of VA in-patient hospitalization documents an Axis III diagnosis of tinea pedis. June 2008 and April 2011 VA treatment records document a medical history of dermatitis, not otherwise specified (NOS). 

The March 2016 Report of VA Skin Diseases examination documents a diagnosis of xerosis. The Veteran reported that he developed a rash in his groin and thighs during his period of service that has been persistent to this date. He described the rash as dry and flaky and reported his thighs itched a lot. The examiner opined that the Veteran's xerosis was less likely than not incurred in or caused by his claimed in-service skin conditions and provided a detailed rationale for this opinion, explaining that the Veteran's current skin findings were in different locations from those described in the service treatment records. Thus, the examiner concluded that the Veteran's current skin disorder was not etiologically related to skin complaints documented in the service treatment records. However, the examiner did state that "the Veteran is felt to have xerosis and this condition is most likely related to his diabetes."

Service connection for diabetes mellitus was established effective December 16, 2011. Thus, the evidence is in relative equipoise in showing that the Veteran has a current skin disorder, xerosis, which had its clinical onset due to the service-connected diabetes mellitus. In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for xerosis is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for xerosis is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


